UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): June 17, 2013 Milagro Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 333-177534 (Commission File Number) 26-1307173 (I.R.S. Employer Identification No.) 1301 McKinney, Suite 500, Houston, Texas (Address of principal executive offices) (
